Citation Nr: 1540494	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected left arm disabilities.

2.  Entitlement to service connection for coronary artery disease, status post myocardial infarction.

3.  Entitlement to service connection for arthritis of the right shoulder, to include as secondary to service-connected left arm disabilities.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected neurological deficit from fracture of the mid-shaft of the left ulna and radius (minor).

5.  Entitlement to an evaluation in excess of 10 percent for service-connected scars of fracture, mid-shaft of the left ulna and radius.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritic changes of the left elbow.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected left hip incisional scar with residuals.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions.  When this case was previously before the Board in November 2012, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Board's November 2012 remand, in pertinent part, specifically requested that the AOJ obtain any and all VA treatment records not associated with the claims file.  Accordingly, in November 2012 the AOJ requested CAPRI medical records from the Miami and Bay Pines [i.e., St. Petersburg] VA Medical Centers (VAMCs) dated from August 27, 1998, and December 20, 2007, respectively, to November 7, 2012.  

A review of the claims file and eFolders reveals that VA treatment records from the Miami VAMC were obtained (including records from the VA Broward County outpatient clinic).  However, the claims file and eFolders contain no additional treatment records or negative response from the Bay Pines VAMC.  Although the supplemental statement of the case dated in April 2013 indicates that records from Bay Pines dated from December 20, 2007 to the present were considered, such records are not of record.  A note in Virtual VA refers any reviewers to VISTA imaging.  Significantly, however, the Board does not have access to VISTA imaging.  Accordingly, the Board cannot determine if there any outstanding treatment records from the Bay Pines VAMC from the relevant time period. 

As a result, the development requested by the Board's November 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Additional development must therefore be conducted in this case.

Moreover, the most recent VA treatment record before the Board is dated June 7, 2013.  This treatment record is from the Miami VA Healthcare system.  VA treatment records from this source reflect that the Veteran was receiving regular VA medical treatment, which suggests that he continued to receive VA treatment after June 7, 2013.  In such a case, there would exist additional VA treatment records of the Veteran that have not been associated with the record before the Board.  Such VA treatment records are potentially relevant to the Veteran's claims on appeal.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those dated since December 20, 2007, from the Bay Pines VAMC, and those dated since June 7, 2013, from the Miami VA Healthcare system. 

If any such records are unavailable or do not exist, the record should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Undertake any additional development deemed necessary in light of the development requested in Paragraph One.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




